188 S.E.2d 682 (1972)
14 N.C. App. 643
In the Matter of Diane Regina COLSON.
No. 7218DC369.
Court of Appeals of North Carolina.
May 24, 1972.
Atty. Gen. Robert Morgan, by Asst. Atty. Gen. R. S. Weathers, for the State.
J. Dale Shepherd, Asst. Public Defender, Eighteenth Judicial District, for respondent appellant.
GRAHAM, Judge.
Respondent made a motion in this Court in arrest of judgment on the grounds the petition was not signed nor verified as required by G.S. § 7A-281.
The record which respondent's counsel filed in this Court fails to show that the petition on which respondent was tried was signed or verified. However, upon motion of the State, a copy of the original petition, duly certified by the clerk as a "true copy of the original on file in this office," was ordered reproduced as an addendum to the record. This copy plainly shows that the original petition was signed and verified as required by law.
We are afforded no explanation as to why the copy of the petition included in the original record did not show that it was executed or verified. The Assistant Public Defender who filed respondent's brief in this Court also appeared for respondent at the trial. The record shows that he tendered the original record on appeal to the solicitor. The solicitor accepted the record without filing exceptions or a countercase.
*683 Inaccurate records continue to be a source of concern in this Court. Needless to say, we are particularly perplexed when appellant's counsel seeks relief on grounds appearing solely because the record which he prepared is inaccurate or incomplete. State v. Lindsey, N.C.App., 188 S.E.2d 7 (filed April 26, 1972).
There are other assignments of error which we deem unnecessary to discuss. However, we have reviewed all assignments of error and the complete record. We find that respondent was afforded a fair trial free from prejudicial error.
No error.
MORRIS and VAUGHN, JJ., concur.